Exhibit 10.16




RESTRICTED STOCK AWARD AGREEMENT
Cal Dive International, Inc.
2006 Long Term Incentive Plan







This Restricted Stock Award Agreement (the “Agreement”) is made by and between
Cal Dive International, Inc. (“Company”) and  (“Employee”) effective as of
February 27, 2008 (“Grant Date”), pursuant to the Cal Dive International, Inc.
2006 Long Term Incentive Plan, (the “Plan”), which is incorporated by reference
herein in its entirety.




WHEREAS, the Company desires to grant to the Employee the shares of equity
securities specified herein (the “Shares”), subject to the terms and conditions
of the Plan and the terms and conditions of this Agreement; and




WHEREAS, the Employee desires to have the opportunity to hold Shares subject to
the terms and conditions of this Agreement and the Plan;




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:




1.

Definitions.  For purposes of this Agreement, the following terms shall have the
meanings indicated:




(a)

“Forfeiture Restrictions” shall mean any prohibitions and restrictions set forth
herein with respect to the sale or other disposition of Shares issued to the
Employee hereunder and the obligation to forfeit and surrender such shares to
the Company.




(b)

“Restricted Shares” shall mean the Shares that are subject to the Forfeiture
Restrictions under this Agreement.




Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.




2.

Grant of Restricted Shares.  Effective as of the Grant Date, the Company shall
cause to be issued in the Employee’s name in book entry form the following
Shares as Restricted Shares:  shares of the Company’s common stock, $.01 par
value.  The Company shall also cause any shares of Stock or rights to acquire
shares of Stock distributed by the Company in respect of Restricted Shares
during any Period of Restriction (the “Retained Distributions”), to be issued in
the Employee’s name in book entry form.  During the Period of Restriction such
book entry shall refer to restrictions to the effect that ownership of such
Restricted Shares (and any Retained Distributions), and the enjoyment of all
rights appurtenant thereto, are subject to





--------------------------------------------------------------------------------

the restrictions, terms, and conditions provided in the Plan and this Agreement.
 The Employee shall have the right to vote the Restricted Shares awarded to the
Employee and to receive and retain all regular dividends paid in cash or
property (other than Retained Distributions), and to exercise all other rights,
powers and privileges of a holder of Shares, with respect to such Restricted
Shares, with the exception that (a) the Employee shall not be entitled to
delivery of the stock certificate or certificates representing such Restricted
Shares until the Forfeiture Restrictions applicable thereto shall have expired,
(b) the Company shall retain custody of all Retained Distributions made or
declared with respect to the Restricted Shares (and such Retained Distributions
shall be subject to the same restrictions, terms and conditions as are
applicable to the Restricted Shares) until such time, if ever, as the Restricted
Shares with respect to which such Retained Distributions shall have been made,
paid, or declared shall have become vested, and such Retained Distributions
shall not bear interest or be segregated in separate accounts and (c) the
Employee may not sell, assign, transfer, pledge, exchange, encumber, or dispose
of the Restricted Shares or any Retained Distributions during the Period of
Restriction.  In accepting the award of Shares set forth in this Agreement the
Employee accepts and agrees to be bound by all the terms and conditions of the
Plan and this Agreement.




3.

Transfer Restrictions.  The Shares granted hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of, to the extent then subject to the Forfeiture Restrictions.  Any
such attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company shall not be bound thereby.  Further, the Shares granted hereby that are
no longer subject to Forfeiture Restrictions may not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws. The Employee also agrees (i) that the Company
may refuse to cause the transfer of the Shares to be registered on the
applicable stock transfer records if such proposed transfer would, in the
opinion of counsel satisfactory to the Company, constitute a violation of any
applicable securities law and (ii) that the Company may give related
instructions to the transfer agent, if any, to stop registration of the transfer
of the Shares.




4.

Vesting.  The Shares that are granted hereby shall be subject to Forfeiture
Restrictions.  The Forfeiture Restrictions shall lapse as to the Shares that are
granted hereby in accordance with the following schedule, provided that the
Employee’s employment with the Company and its Affiliates has not terminated
prior to the lapse date:




Lapse Date

Number of Restricted Shares
as to which Forfeiture Restrictions Lapse

First Anniversary of Grant Date

20% of Grant

Second Anniversary of Grant Date

40% of Grant

Third Anniversary of Grant Date

60% of Grant

Fourth Anniversary of Grant Date

80% of Grant

Fifth Anniversary of Grant Date

100% of Grant

Occurrence of a Change in Control

100% of Grant




Except as may otherwise be provided in the Plan, if the Employee’s employment
with the Company and all of its Affiliates terminates for any reason prior to
the lapse date, including due





-2-




--------------------------------------------------------------------------------

to the death or disability of the Employee, the Forfeiture Restrictions then
applicable to the Restricted Shares shall not lapse and the number of Restricted
Shares then subject to the Forfeiture Restrictions shall be forfeited to the
Company.  Upon the lapse of the Forfeiture Restrictions with respect to Shares
granted hereby, the Company shall cause the reference to such restrictions to be
removed from the book entry for such Shares, or, if requested by the Employee,
shall cause to be delivered to the Employee a stock certificate representing
such Shares, and such Shares shall be transferable by the Employee (except to
the extent that any proposed transfer would, in the opinion of counsel
satisfactory to the Company, constitute a violation of applicable securities
law).  Notwithstanding any other provision of this Agreement, in no event will
the Forfeiture Restrictions expire prior to the satisfaction by the Employee of
any liability arising under Section 6 of this Agreement.




5.

Capital Adjustments and Reorganizations.  The existence of the Restricted Shares
shall not affect in any way the right or power of the Company or any company the
stock of which is awarded pursuant to this Agreement to make or authorize any
adjustment, recapitalization, reorganization or other change in its capital
structure or its business, engage in any merger or consolidation, issue any debt
or equity securities, dissolve or liquidate, or sell, lease, exchange or
otherwise dispose of all or any part of its assets or business, or engage in any
other corporate act or proceeding.




6.

Tax Withholding.  To the extent that the receipt of the Restricted Shares or the
lapse of any Forfeiture Restrictions results in income to the Employee for
federal, state or local income or employment tax purposes with respect to which
the Company has a withholding obligation, the Employee shall deliver to the
Company at the time of such receipt or lapse, as the case may be, such amount of
money as the Company may require to meet its obligation under applicable tax
laws or regulations, and, if the Employee fails to do so, the Company is
authorized to withhold from the Shares granted hereby or from any cash or stock
remuneration then or thereafter payable to the Employee in any capacity any tax
required to be withheld by reason of such resulting income.




The Company shall permit the Employee to satisfy the Employee’s tax obligation
that arises at the time of the lapse of restrictions on the Restricted Shares by
delivering to the Employee a reduced number of Restricted Shares.  In such case,
the number of Restricted Shares on which the restrictions are lapsing shall be
reduced by that number of Shares equal in value to the minimum statutory
federal, state and local withholding tax obligation resulting from such vesting.
 Although the terms of the Plan permit this withholding procedure only if
permitted by the Committee, the right to handle the withholding tax obligation
in this manner may not be withdrawn by the Committee, if the Employee is subject
to Section 16 of the Exchange Act.




7.

Employment Relationship.  For purposes of this Agreement, the Employee shall be
considered to be in the employment of the Company and its Affiliates as long as
the Employee has an employment relationship with the Company and its Affiliates.
 The Committee shall determine any questions as to whether and when there has
been a termination of such employment relationship, and the cause of such
termination, under the Plan and the Committee’s determination shall be final and
binding on all persons.








-3-




--------------------------------------------------------------------------------

8.

Section 83(b) Election.  The Employee shall not exercise the election permitted
under section 83(b) of the Internal Revenue Code of 1986, as amended, with
respect to the Restricted Shares without the written approval of the Chief
Financial Officer of the Company.  If the Chief Financial Officer of the Company
permits the election, the Employee shall timely pay the Company the amount
necessary to satisfy the Company’s attendant tax withholding obligations, if
any.




9.

No Fractional Shares.  All provisions of this Agreement concern whole Shares.
 If the application of any provision hereunder would yield a fractional share,
such fractional share shall be rounded down to the next whole share.




10.

Not an Employment Agreement.  This Agreement is not an employment agreement, and
no provision of this Agreement shall be construed or interpreted to create an
employment relationship between the Employee and the Company and its Affiliates
or guarantee the right to remain employed by the Company and its Affiliates for
any specified term.




11.

Further Restriction on Transfer.  If the Employee is an officer or affiliate of
the Company under the Securities Act of 1933, the Employee consents to the
placing on the book entry for the Shares of an appropriate note restricting
resale or other transfer of the Shares except in accordance with such Act and
all applicable rules thereunder.




12.

Notices.  Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at the then current address of the Company’s Principal
Corporate Office, and to the Employee at the Employee’s address indicated
beneath the Employee’s signature on the execution page of this Agreement, or at
such other address and number as a party shall have previously designated by
written notice given to the other party in the manner hereinabove set forth.
 Notices shall be deemed given when received, if sent by facsimile means
(confirmation of such receipt by confirmed facsimile transmission being deemed
receipt of communications sent by facsimile means); and when delivered (or upon
the date of attempted delivery where delivery is refused), if hand-delivered,
sent by express courier or delivery service, or sent by certified or registered
mail, return receipt requested.




13.

Amendment and Waiver.  This Agreement may be amended, modified or superseded
only by written instrument executed by the Company and the Employee.  Only a
written instrument executed and delivered by the party waiving compliance hereof
shall make any waiver of the terms or conditions.  Any waiver granted by the
Company shall be effective only if executed and delivered by a duly authorized
executive officer of the Company other than the Employee.  The failure of any
party at any time or times to require performance of any provisions hereof shall
in no manner effect the right to enforce the same.  No waiver by any party of
any term or condition, or the breach of any term or condition contained in this
Agreement, in one or more instances, shall be construed as a continuing waiver
of any such condition or breach, a waiver of any other condition, or the breach
of any other term or condition.








-4-




--------------------------------------------------------------------------------

14.

Governing Law and Severability.  This Agreement shall be governed by the laws of
the State of Texas, without regard to its conflicts of law provisions.
 The invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.




15.

Successors and Assigns.  Subject to the limitations which this Agreement imposes
upon the transferability of the Shares granted hereby, this Agreement shall
bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and to the Employee, the Employee’s permitted assigns,
executors, administrators, agents, legal and personal representatives.




16.

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be an original for all purposes but all of which taken together
shall constitute but one and the same instrument.




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all effective as of the date first above written.







 

CAL DIVE INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Quinn J. Hébert

 

 

President and Chief Executive Officer







 

EMPLOYEE:

 

 

 

 

 

 

 




 




 














-5-




--------------------------------------------------------------------------------

IRREVOCABLE STOCK POWER




KNOW ALL MEN BY THESE PRESENTS, That the undersigned, For Value Received, has
bargained, sold, assigned and transferred and by these presents does bargain,
sell, assign and transfer unto Cal Dive International, Inc., a Delaware
corporation (the “Company”), the Shares transferred pursuant to the Restricted
Stock Award Agreement dated effective February 27, 2008, between the Company and
the undersigned; and subject to and in accordance with such Restricted Stock
Award Agreement the undersigned does hereby constitute and appoint the Secretary
of the Company the undersigned’s true and lawful attorney, IRREVOCABLY, to sell
assign, transfer, hypothecate, pledge and make over all or any part of such
Shares and for that purpose to make and execute all necessary acts of assignment
and transfer thereof, and to substitute one or more persons with like full
power, hereby ratifying and confirming all that said attorney or his substitutes
shall lawfully do by virtue hereof.




IN WITNESS WHEREOF, the undersigned has executed this Irrevocable Stock Power
effective the 27th day of February, 2008.










 

 

 















